 CONSTRUCTION, BLDG. MATERIALS. LOCAL 83Construction, Building Materials & MiscellaneousDrivers, Local No. 83, affiliated with the Interna-tional Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America (VariousEmployers within and outside of the Building andConstruction Industry; Dooley's Building Materi-als Co. a/k/a Dooley's Block Company and V. O.Contracting Co.) and Stanley J. Matuszak. Case28-CB-1 115November 15, 1977DECISION AND ORDERBY MEMBERS JENKINS, PENEL.LO, AND MURPHYOn August 11, 1977, Administrative Law JudgeJames S. Jenson issued the attached Decision in thisproceeding. Thereafter, Respondent filed exceptionsand a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattached Decision in light of the exceptions and briefand has decided to affirm the rulings, findings, andconclusions of the Administrative Law Judge and toadopt his recommended Order, except that theremedy is modified so that interest is to be computedin the manner prescribed in Florida Steel Corporation,231 NLRB 651 (1977),' and the notice is correctedaccordingly.ORDERPursuant to Section 10(c) of the National LaborRelations Act, as amended, the National LaborRelations Board adopts as its Order the recommend-ed Order of the Administrative Law Judge andhereby orders that the Respondent, Construction,Building Materials & Miscellaneous Driveis, LocalNo. 83, affiliated with the International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Help-ers of America, Phoenix, Arizona, its officers, agents,and representatives, shall take the action set forth inthe said recommended Order, except that theattached notice is substituted for that of theAdministrative Law Judge.I See, generally, Isis Plumbing & Healing Co. 138 NLRB 716 (1962).APPENDIXNOTICE To MEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which all parties had theopportunity to present evidence, the National LaborRelations Board found that we violated the NationalLabor Relations Act, as amended, and has orderedus to post this notice.WE WILL NOT in any unfair and/or discrimina-tory manner maintain, enforce, or give effect toan exclusive hiring hall arrangement or practicewith Arizona Chapter, Associated General Con-tractors; Associated General Contractors, Arizo-na Building Chapter; Dooley's Building MaterialsCo. a/k/a Dooley's Block Company; or V. O.Contracting Co.WE WILL NOT discriminate against Stanley J.Matuszak, or any other registrant for job referral,because said registrant has engaged in activityprotected by Section 7 of the National LaborRelations Act, including but not limited to thefiling of charges with the National Labor Rela-tions Board.WE WILL NOT in any other manner restrain orcoerce registrants for employment in the exerciseof the rights guaranteed them by Section 7 of theAct.WE WILL operate our exclusive hiring hall andreferral system in a fair and nondiscriminatorymanner.WE WILL pay Stanley J. Matuszak the amountof earnings which he lost after August 23, 1976,because of our failure to refer him in a nondiscri-minatory manner, plus interest on such lostwages.CONSTRUCTION,BUILDING MATERIALS &MISCELLANEOUSDRIVERS, LOCAL No. 83,AFFILIATED WITH THEINTERNATIONALBROTHERHOOD OFTEAMSTERS, CHAUFFEURS,WAREHOUSEMEN ANDHELPERS OF AMERICADECISIONSTATEMENT OF THE CASEJAMES S. JENSON, Administrative Law Judge: This casewas heard before me in Phoenix, Arizona, on February 24233 NLRB No. 82509 DECISIONS OF NATIONAL LABOR RELATIONS BOARDand 25, 1977. The complaint was issued on December 27,1976, pursuant to a charge filed on October 26, 1976,alleging violations of Section 8(b)(1)(A) and (2) of the Actin that Respondent has operated its hiring hall in adiscriminatory manner with respect to registrants forreferral to available employment opportunities and hasdiscriminated against Stanley J. Matuszak for arbitrary,capricious, and invidious reasons. Respondent filed ananswer denying the commission of the unfair laborpractices. All parties were afforded full opportunity toappear, to introduce evidence, and to examine and cross-examine witnesses. Briefs were filed by the GeneralCounsel and Respondent and have been carefully consid-ered.Upon the entire record in the case, and from myobservation of the demeanor of the witnesses, and havingconsidered the posthearing briefs, I make the following:FINDINGS OF FACTI. JURISDICTIONThe complaint alleges, Respondent admits, and I findthat Arizona Chapter, Associated General Contractors; theAssociated General Contractors, Arizona Building Chap-ter; Dooley's Building Materials Co. a/k/a Dooley's BlockCompany; and V. O. Contracting Co., a member ofArizona Chapter, Associated General Contractors, each isan employer engaged in commerce within the meaning ofSection 2(6) and (7) of the Act.II. THE LABOR ORGANIZATION INVOLVEDConstruction, Building Materials & Miscellaneous Driv-ers, Local No. 83, affiliated with the International Brother-hood of Teamsters, Chauffeurs, Warehousemen andHelpers of America, is a labor organization within themeaning of Section 2(5) of the Act.III. ISSUES1. Whether Respondent has operated its hiring hall in adiscriminatory manner with respect to the registration andreferral of Stanley J. Matuszak.2. Whether Respondent, in the operation of its hiringhall, has discriminated against Matuszak in such anarbitrary, capricious, and invidious manner as to havebreached its duty of fair representation.IV. THE ALLEGED UNFAIR LABOR PRACTICESA. BackgroundRespondent, with statewide territorial jurisdiction, oper-ates an exclusive hiring hall from its Phoenix, Arizona,offices pursuant to collective-bargaining agreements withAssociated General Contractors of America, ArizonaChapter; and Associated General Contractors of America,Arizona Building Chapter, herein the construction con-tract; and various cement block and brick plants, hereincalled the block industry contract. The dispatching proce-dures in both agreements are identical, and provide for theplacement of applicants for employment on one of threehiring hall lists depending upon their meeting certainrequirements. "A" list registrants, who have first jobpriority, must have been employed for a period of at least60 days within the preceding 2 years by any employersignatory to an agreement with the Union containing thesame dispatching procedures; "B" list registrants, who areentitled to dispatch upon exhaustion of the "A" listregistrants, must have been employed for at least 45 dayswithin the preceding 4 years by an employer signatory toan agreement with Respondent, or who did work of thetype covered under the contract within the past 5 yearsand, who had been a resident of the State for theimmediately preceding 2 months. The "C" list contains allother registrants. The Master Labor Agreement providesthat they are entitled to referral after the "A" and "B" listshave been exhausted. Employers may request a registrantspecifically by name from the "A" list, regardless of hisposition on the list.While the collective-bargaining agreements betweenRespondent and miscellaneous industries, including beerand liquor, fail to include language requiring the use ofRespondent's hiring hall, in actual practice requisitions foremployees are filled from qualified employees on the "C"list. If the dispatcher is unable to locate a qualified man onthe "C" list, he continues to the "A" list until that list isexhausted, and then refers from the "B" list. Inasmuch asthere were in excess of 500 men registered as out of workon the "A" list at times material herein, it is readily seenthat placement on the "B" list afforded the least opportuni-ty for referral for employment.Prior to February 1975, preference in referrals was givento registrants present in the hiring hall. Since then,registrants have not been required to be present in the hallto receive their referrals; however, those physically presentin the hall are also entitled to referral in the order of theirplacement on the out-of-work list. Requisitions for employ-ees are made by telephone, at which time the dispatchercompletes a "work order" showing the name of thecontractor, the job classification sought, the location andstarting time of the job, and other pertinent information.After a qualified workman has been located on theapplicable out-of-work list, a referral slip is completed andgiven to the registrant. Each of the lists is coded so that thedispatcher will know the types of work which a registrant iscapable of performing.Stanley J. Matuszak, the Charging Party, was a memberof Respondent and registered on the "A" list from 1959 to1965 when he left Arizona. Upon his return 2 years later, hewas registered on the "B" list because of his lengthyabsence. However, after working for a signatory employerfor a 30-day period, he was again placed on the "A" list,where he remained until September 12, 1974.With the object of establishing that officials of Respon-dent harbored animus toward Matuszak, the GeneralCounsel sought, and was permitted over Respondent'sobjections, to introduce evidence concerning events thatoccurred more than 6 months prior to October 26, 1976,the date the charge giving rise to the instant complaint wasfiled. The General Counsel does not contend those earlyevents violated the Act, but that they shed light onRespondent's purpose or motivation for its actions in510 CONSTRUCTION, BLDG. MATERIALS, LOCAL 83August and September 1976, and are relevant andadmissible background evidence tending to establishunlawful motivation. Respondent, on the other hand,contends the pre-l10(b) evidence must be disregarded sincethe 10(b) conduct, standing alone, does not constituteevidence of independent unfair labor practices. Both theGeneral Counsel and Respondent rely on Local Lodge No.1424, International Association of Machinists, AFL-CIO[Bryan Manufacturing Co.] v. N.L.R.B., 362 U.S. 411(1960), to support their respective positions. I haveconsidered Bryan Manufacturing and the Board cases citedby the parties and, contrary to the reasoning advanced byRespondent, reaffirm my prior ruling admitting suchevidence. Neither the courts nor the Board holds thatevents within the 10(b) period must be considered in avacuum, but rather "earlier events may be utilized to shedlight on the true character of matters occurring within thelimitations period; and for that purpose Section 10(b)ordinarily does not bar such evidentiary use of anteriorevents." Bryan Manufacturing, supra. 'The record shows that in 1972 and 1973, Matuszak wasan unsuccessful candidate for local union president andsecretary-treasurer, respectively. In the latter election heopposed, among others, Robert Peterson who was thewinner. Shortly after the election, Matuszak made applica-tion to become an assistant business manager. Peterson,however, encouraged him to apply for a position with oneof the union benefit funds. While Matuszak was inter-viewed for the job, he was not successful in securing it.Contrary to the General Counsel's position, these facts failto establish any animus against Matuszak by reason of hishaving run for union office in opposition to Peterson.Sometime in April 1974, Matuszak received a check fromhis employer, Evergreen Engineering, drawn on insufficientfunds. The matter was brought to the attention of theUnion and Matuszak was advised by the Union's counselthat Evergreen was not a solvent corporation and that theUnion was encountering difficulty in locating any assets ofthe corporation. Thereafter, Matuszak obtained a defaultjudgment against Evergreen in the justice court. Unable tocollect on the judgment, on July 12, 1974, Matuszak filedanother complaint with the Union against Evergreenseeking $2,863.68 as "waiting time" pay for the periodbetween the issuance of the insufficient funds check andthe date of the judgment against Evergreen, all inaccordance with section A 100.9.1 of appendix A to theMaster Labor Agreement.2On August 16, 1974, Matuszak attended a unionmembership meeting and criticized Business Agent Under-wood's handling of his complaint against Evergreen. OnAugust 29 he wrote a letter to Secretary-Treasurer PetersonI See also Local 294, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers ofAmerica (Rubber CiO, Express), 204 NLRB 700(1973).2 Sec. A 100.9.1 provides that: "Any employee laid off or discharged andwho is not paid wages due him within his regular work shift shall be entitledto eight (8) hours pay at his regular straight-time rate for each twenty-four(24) hour period or fraction part thereof elapsed time between the end of hislast shift and the time he is paid in full: provided that the contractor shallnot be obligated to pay off the man except during regular office hours."3 This testimony stands unrefuted since Reeves did not appear as awitness. In this regard Respondent sought to introduce in evidence, in lieuof his testimony. an affidavit given by Reeves to a Board agent during thewherein he criticized Peterson's handling of the twoEvergreen complaints. Copies of the letter were sent to theUnion's general president in Washington, D.C., and thepresident of Teamsters Joint Council No. 71. In response,Matuszak received the following letter from Peterson datedSeptember 11:Dear Sir and Brother:The Executive Board of Teamsters Local Union No. 83requests your appearance before their next regularscheduled Executive Board Meeting on September 24,1974 at 7:00 p.m.This is in regard to slanderous conduct toward aBusiness Agent at the General Membership Meeting onAugust 16, 1974. Also, a letter sent to the Secretary-Treasurer, Bob Peterson, in which statements weremade to insult the integrity of Bob Peterson, Secretary-Treasurer of Teamsters Local Union No. 83, copies ofwhich were also sent to the Joint Council No. 71 and tothe International Brotherhood of Teamsters by you.On September 12, 1974, Matuszak, then on the "A" out-of-work list, received a referral to Union Rock. He wasterminated after 4 hours for lack of work and returned tothe hiring hall where dispatcher Gary Reeves, who hadbeen appointed to his dispatching job by Peterson, advisedMatuszak that his name was being removed from the "A"list because he hadn't worked 60 days for a signatoryemployer within the past 2 years and therefore wasn'tentitled to "A" list registration. When Matuszak protested,Reeves replied, "Well, that is the orders I got from upfront."3His name was removed from 25th on the "A" listand placed as first on the "B" list. It appears from therecord that one other employee was removed from the "A"list on the day following Matuszak's removal, and his namebecame second on the "B" list. The basis for his removalfrom the "A" list does not appear in the record.Pursuant to section 1007 of the Master Labor Agreementthen in effect, Matuszak protested removal from the "A"list, and a hearing was held before an "impartial referee"selected by the Area Labor Management Committeecomposed of three representatives of the unions and threerepresentatives of the contractors. The parties presentedtheir position to the impartial referee, Constable Trejo ofthe South Phoenix Justice Precinct, on December 18 and23, 1974, and on December 24 Constable Trejo issued his"opinion and decision" wherein he agreed with Respon-dent's position that Matuszak had worked insufficient daysto be registered on the "A" list, and that he should beplaced on the "B" list.investigation of another Board charge filed by Matuszak. The complaintherein, which issued on December 27, 1976, alleges, and Respondentadmitted in its answer, that Reeves was Respondent's dispatcher and anagent from June 10, 1974, to June 2, 1975. Respondent's counsel statedduring the second day of the heanng that it wasn't until that morning thatan attempt had been made to get hold of Reeves. No notice was given to theGeneral Counsel prior to the hearing that Respondent intended to offer thisstatement in evidence. The affidavit was rejected and placed in the rejectedexhibit file. In its brief Respondent makes reference to the contents of therejected exhibit. I reaffirm my ruling rejecting the exhibit. See Federal Rulesof Evidence, Rule 804(bX5), covering exceptions to the hearsay rule in caseswhere the witness is unavailable.511 DECISIONS OF NATIONAL LABOR RELATIONS BOARDBy letter dated September 25, 1974, Peterson wrote thefollowing letter to Matuszak:Dear Sir and Brother:Enclosed are copies of charges filed against you at theRegular Executive Board Meeting on September 24,1974, in which you were requested to appear. Twoseparate letters were sent to you requesting yourappearance; however, you declined.The charges filed against you by Brothers Charles M.Reed, George Turnbough, Terry Underwood andGeorge Steele, for violation of the InternationalConstitution, Article XIX, Section 6, numbers 2 and 6read as follows:(2) Violation of the oath of loyalty to the LocalUnion and the International Union.(6) Abuse of fellow members or officers in themeeting hall.The charges filed against you by Brother Robert W.Peterson for violation of the International Constitution,Article XIX, Section 6, numbers 2 and 5 read asfollows:(2) Violation of the oath of loyalty to the LocalUnion and the International Union.(5) Abuse of fellow members and officers bywritten or oral communication.The Executive Board of Teamsters Local Union No. 83requests that you appear for a trial in regard to theabove charges on Tuesday, October 15, 1974, at 7:30p.m. in the Conference Room of Teamsters LocalUnion No. 83 at 1450 South 27th Avenue, Phoenix,Arizona.The charges appear to stem from the August 16 generalmembership meeting wherein Matuszak was critical ofunion officials because of their handling of the EvergreenEngineering complaints and Matuszak's similarly criticalletter to Peterson of August 29. Pursuant to said notice, ahearing was held before Respondent's trial board onOctober 15. Ed Lawrence, who was later to be appointeddispatcher by Peterson, was a member of the trial board.On November 7, the trial board issued its decisionunanimously finding merit to the charges against Matus-zak. On November 20, he appealed the decision, and onJanuary 23, 1975, the joint council, which was the appellatebody, sustained the appeal and remanded the proceedingsto Respondent Union. By letter dated February 3, 1975,Matuszak was advised by Peterson that a rehearing wouldbe held on February 19. On that date all charges againstMatuszak were dropped.4 Some of the charges were withdrawn, some dismissed, and others arethe basis for outstanding complaints against Respondent. The first charge,in Case 28-CB-910, was filed on November 21, 1974, alleging Matuszak'sremoval from the "A" list because he had run against Peterson for unionoffice and because he had filed charges against Peterson and other unionofficials. On February 26, 1975, Respondent was advised that the chargehad been withdrawn without prejudice.On the same day, February 19, 1975, Matuszak filed withthe Board the second of what was to become eight unfairlabor practice charges against Respondent's hiring hall anddispatching procedures.4On the following day, during avisit to the hiring hall, Peterson invited Matuszak into hisoffice. While they were discussing what Matuszak referredto as his harassment, the charge which Matuszak had filedthe previous day was handed to Peterson. Matuszaktestified without contradiction that Peterson's response wasto slam the charge down on the desk and tell Matuszak, "Iam going to get you for this." Matuszak testified thatdespite frequent visits to Respondent's hiring hall sincethat date, he has not received a single referral. The recordalso fails to show any other individual on the "B" list hasreceived a referral.An appraisal and analysis of the foregoing facts compelsthe conclusion that the Union, Peterson in particular,harbored an animus toward Matuszak, not only becauseMatuszak openly criticized another union representative ina general membership meeting on August 16, 1974, andPeterson in his letter of August 29, resulting in thoseindividuals filing intra-union charges against him, butbecause he filed a charge against the Union with the Boardon February 19, 1975, which provoked Peterson's reaction"to get you for this." In this regard, his abrupt removalfrom the "A" list on the day following Peterson's letterrequesting his presence before the Union's executive boardto answer for his criticism of union representatives givessound basis for the inference that but for his criticalremarks regarding the union officials, Matuszak would nothave been removed from the "A" list.5With this back-ground in mind, we proceed to the allegations in the instantcomplaint.B. Events Within the 1O(b) Period1. Additional evidence of animusThe charge herein was filed on October 26, 1976; hence,the Section 10(b) period commences on April 26, 1976.6 OnMay 4, a consolidated complaint was issued by theRegional Director for Region 28 pursuant to a number ofcharges filed by Matuszak charging Respondent, otherlabor organizations, and a number of employers with themaintenance and operation of an illegal hiring hallarrangement (G. C. Exh. 8). Those cases have not yet beenheard.George Johnston, a witness for the General Counsel,testified that on or about June 17 or 18, he and Matuszakvisited the Bechtel Power Corporation's Palo Verde nucleargenerator jobsite located approximately 60 miles fromPhoenix to see if the company was about to hire anydrivers. On their return Johnston, accompanied by Matus-zak, told dispatcher Riley where they had been. On June20, Johnston received a call at home from Riley advisinghim he had a referral and to pick it up at the hiring hall.5 It appears that Matuszak actually may not have been entitled to "A"list registration after his return to the Phoenix area in 1967. However,neither that issue nor the factual and legal basis for Constable Trejo'sfinding is before me. Insofar as the instant case is concerned, Matuszak wasregistered on the "B" list which, because of Sec. 10(b), is not open to attackhere. Brvyan Manufactunring, supra.6 All dates hereafter are in 1976 unless otherwise stated.512 CONSTRUCTION, BLDG. MATERIALS, LOCAL 83Upon his arrival at the hiring hall, Riley called Johnstoninto one of the back offices. According to Johnston, whosetestimony is not contradicted, Riley "told me that I had areferral, and he asked me about this visit out to the plant. Itold him about it, and he said that I could make theUnion's shit list pretty fast by accompanying StanMatuszak. He didn't want me close to Stan for somereason. He said that he had had a lot of suits against theUnion and he was a troublemaker.... That was justabout it. He gave me my referral and said, 'This is a 10-year job. So keep your nose clean.' " 7This evidence is unrefuted and clearly establishesRespondent's continued animus toward Matuszak, morerecently for having exercised his lawfully protected right toutilize the Board's processes.2. Alleged refusals to register and refer Matuszak(a) The complaint alleges that on August 23 DispatcherLawrence refused to refer Matuszak to an availableemployment opportunity. As has been established above,Matuszak had been registered as first on the "B" list sinceSeptember 12, 1974, and while he protested his removalfrom the "A" list, Constable Trejo held on December 24,1974, in agreement with Respondent, that his properplacement was on the "B" list. The record discloses that onAugust 23, Manuel Moreno, an "A" list registrant, was inthe hiring hall when dispatcher Lawrence offered him areferral to work for one of the beer distributors whoutilized the hiring hall.8Moreno declined the job since hehad no experience driving a beer truck. Moreno then toldMatuszak about the job, and Matuszak immediatelyapproached Lawrence and stated he would take the job.Lawrence, declining to refer him, responded, "You knowthat this is a C-list job." Matuszak testified he hadexperience working for beer distributors prior to hisremoval from the "A" list. Neither Moreno nor Matuszaktestified regarding the name of the company.Lawrence testified that requests from beer and liquordistributors are filled by experienced registrants appearingon the "C" list and then from those with beer and liquorexperience from the "A" list. Lawrence did not deny heoffered a referral to Moreno. Instead, he testified the onlyjob referral issued on August 23 was to Dave Reid, who wasreferred from position 82 on the "C" list as a local driver toAnderson and Burke, a beer distributor. I conclude thatafter Moreno declined the referral, Lawrence then went tothe "C" list from which he made the referral to Reid. Thus,it is seen that Lawrence did not follow the prescribedprocedure of first exhausting the "C" list before making areferral from the "A" list, but instead first offered a "C"referral to Moreno, an "A" list man, and then went to the"C" list.9While I would not view as discriminatory arefusal to dispatch Matuszak from the "B" list to a "C" listjob in circumstances where the prescribed dispatch andreferral rules were consistently followed, where they are notfollowed as in the instant case, where it was known he wasqualified and available in the hiring hall, and where theevidence clearly establishes Respondent's animus towardI Johnston was sixth on the "A" list at the time of his referral.I It has been the practice to refer beer drivers from the "C' list.Matuszak, the refusal to dispatch him on August 23 canonly be viewed as discriminatory and in violation ofSection 8(b)(2) and (IXA) of the Act. See, for example,Local Union No. 174, International Brotherhood of Team-sters, Chauffeurs, Warehousemen and Helpers of America,Independent (Totem Beverages, Inc.), 226 NLRB 690 (1976);Local Union No. 121, United Association of Journeymen andApprentices of the Plumbing and Pipefitting Industry (M. J.Doy'le, Inc.), 223 NLRB 1250 (1976); International Associa-tion of Bridge, Structural & Ornamental Iron Workers, Local751, AFL-CIO (Red-E-Steel Company, Inc.), 193 NLRB665 (1971).(b) The complaint alleges that on or about September 15,Lawrence refused to dispatch Matuszak to employmentwith V. O. Contracting Co. At the commencement of thehearing herein, the parties stipulated (Jt. Exh. 1) that ifJoyce Demarbiex were called to testify, she would"credibly testify" as follows:Joyce Demarbiex is employed as a secretary at V. O.Contracting Co. On September 15, 1976, at 9:00 A.M.,pursuant to instructions from V. O. ContractingSuperintendent James Willow, she telephoned Respon-dent's hiring hall and spoke to the dispatcher, EdLawrence. Demarbiex identified herself and toldLawrence she was calling for V. O. Contracting torequest that Respondent refer to them an individual,preferably a minority, qualified to drive a water truckat the Company's Punkin Center, Arizona project.Demarbiex told Lawrence the Company wanted theman to start tomorrow morning, September 16, 1976,and that if Lawrence could not find a minority, to sendanyone who was qualified to drive a water truck.Lawrence replied okay and the conversation ended.Later the same day at 3:00 P.M. in the afternoon,Demarbiex again called Lawrence and inquired as towhether anyone would be sent out. Respondent'sdispatcher Lawrence then told Demarbiex that he hadnot been able to get anyone. The conversation ended.The parties stipulated orally that James Willow would"credibly testify" that he:...is employed by V. O. Contracting Companyand is a superintendent, and in September, 1976, was incharge of the company's Punkin Center, Arizonaproject.Because no one arrived on the job on eitherSeptember 16, 17, or 20 of 1976 to fill the company'searlier September 15 request for a water truck driver,which job remained available and vacant, on theafternoon of Monday, September 20, 1976, at 4:00p.m., James Willow telephoned Respondent's dispatch-er Ed Lawrence and told Lawrence to issue a referral toKent Morgan. Willow had met Morgan earlier thatsame day about noon and as he was passing throughthe Punkin Center area.Kent Morgan, who was on the "A-list" at the time,was given a referral by Respondent and began work for4 Antonio Calles testified to other times when, as an "A" list registrant,he and others on the "A" list were offered referrals to "C' list jobs513 DECISIONS OF NATIONAL LABOR RELATIONS BOARDV. O. Contracting at the Punkin Center project the nextday, September 21, 1976.In view of the stipulations, I find that Demarbiex andWillow would so testify credibly.Matuszak, whose referral history included employmentas a water truck driver, was present in the hiring hall onWednesday, September 15, Friday, September 17, andMonday, September 20.The "work order" which Lawrence made out uponreceiving the referral request from V. O. is dated September14 and indicates the employer wanted a "W.P." (water pullor water truck driver) at 7 a.m. on September 16.Elsewhere, the work order lists, in Lawrence's handwriting,the names of four men. Lawrence, in attempting to explainthe V. O. referral, was inconsistent and evasive andcontradicted not only his own testimony, but the stipulatedfacts with respect to the testimony of Demarbiex andWillow. Thus, contrary to the stipulated facts, he testifiedthat V. 0. had requested Ken Powell by name. Inaccordance with the stipulation, I find that the request wasfor "an individual, preferably a minority, qualified to drivea water truck ...and if Lawrence could not find aminority, to send anyone who was qualified." On the basisof these facts, I find, contrary to Lawrence's testimony,that Powell was not requested by name. Lawrence thentestified that upon discovering that Powell was alreadyworking for V. O., he went down the "A" list to 528, LloydMorris, who turned out to be "not available." 10 Acknowl-edging that the proper procedure would have been for himto then complete running through the "A" list and go to the"B" list where Matuszak was listed as first, the recordshows he waited several days and on September 17 wentback to the top of the "A" list and issued a dispatch toEddie Maya, 49th on the list. With regard to his delay untilSeptember 17 to make a further effort at fulfilling theSeptember 14 request for an employee, the work order andDemarbiex's telephone calls to Lawrence on September 14show that V. 0. was anxious that someone be referred toreport on September 16. Further, section 1002.2 of thecollective-bargaining agreement contains the usual provi-sion giving Respondent 48 hours within which to furnishan employee before an employer is permitted to secure anemployee outside the hiring hall. In addition, the recordreflects that there were in excess of 500 men on the out-of-work list at that time and the "A" list shows specificallythat Maya desired work only in the Phoenix area, whereasthe V. O. job was located approximately 60 or 70 milesfrom Phoenix. Moreover, despite Lawrence's denial, thecredited testimony of Antonio Calles shows that Maya wasintoxicated at the time he was issued a dispatch. Perhapsthis fact explains why Maya didn't reject the referral onSeptember 17. In any event, on the morning of September20, he called Lawrence and reported he couldn't report tothe V. 0. job because his car had broken down. Even thenLawrence didn't make a further attempt to dispatchanyone, and it wasn't until Willow called him on theafternoon of September 20 and requested Kent Morgan, an"A" list registrant, by name, that the requisition ofSeptember 14 was finally filled. There is no doubt that atleast one qualified water truck driver, Matuszak, wasavailable during all of that time. By Lawrence's ownadmission, the hiring hall and dispatch procedures requiredthat he proceed to refer from the "B" after havingexhausted the "A" list, in which event Matuszak, as first onthe "B" list, would have received the V. O. referral.Lawrence's attempt to explain his reasons for not havingdone so did not instill confidence in his testimony. Hisactions in handling the V. 0. referral, and his testimony,add further to the evidence of Respondent's proclivity foroperating a hiring hall outside the prescribed procedures.Further, I conclude the enmity against Matuszak, whichwas first exhibited in 1974 with the filing of intraunioncharges against him, was next exhibited by Peterson inFebruary 1975 when he threatened to "get" Matuszak forhaving filed a charge against the Union, and whichappeared again in August 1976 when dispatcher Riley toldJohnston that he would make Respondent's "shit list" byassociating with Matuszak, was a material reason forRespondent's failure and refusal to refer Matuszak to theV. 0. job, and is an additional basis for finding a violationof Section 8(bX)()(A) and (2) of the Act. Local No. 174,Teamsters, supra, Local No. 121, Plumbers, supra; Local No.751, Ironworkers, supra.(c) The complaint alleges that on or about September 24,1976, Lawrence refused to dispatch Matuszak to employ-ment with Dooley's Block Company. Contractually, refer-rals to Dooley's are from the "A" list. A composite of thetestimony of the witnesses and the stipulation entered intoby the parties discloses that on Friday morning, September24, Hector Torres, the yard foreman for Dooley's, calledthe hiring hall and requested that Lawrence refer a manqualified to do forklift work in the brickyard; that LandonBerryman, 97th on the "A" list, was in the hiring hall thatmorning and was referred to Dooley's; that Berryman toldMatuszak, who was also present in the hiring hall, aboutthe referral; that upon reporting, Berryman realized hedidn't have the required experience for the job, andinformed Torres that he wasn't qualified and that he wouldreturn to the hiring hall and turn the referral back in; thatupon his return, Berryman told Matuszak he didn't havethe necessary experience for the job; that Matuszak waspresent when Berryman returned the referral and toldLawrence that Dooley's needed an experienced man; thatMatuszak picked up the referral and told Lawrence that hewas experienced in block plant operations and would takethe job; that Lawrence looked up from his work but didn'trespond and immediately returned to his work; that hadLawrence referred to Matuszak's work history card on filein the hall, it would have shown that he was qualified andhad been dispatched to block plant employers through thehiring hall in the past; that Lawrence made no furthereffort to fill the job; that over the weekend Dooley'slearned "that there was a man in their organization namedMichael Padgett who was qualified" to do the work; thatTorres called Lawrence again on Monday, September 27,and asked how to "clear a man through the hiring hall"who was on a withdrawal card at that time; that Lawrence10 The "A" list of September 13 contains the names of 558 registrants.514 CONSTRUCTION, BLDG. MATERIALS, LOCAL 83stated, "there would be no problem as long as thewithdrawal card was not over 2 years old;" that Padgetthad worked for Superlite Builders Supply from September1974 to September 1975 when he took out his withdrawalcard; that Superlite and Respondent were parties to acollective-bargaining agreement, and consequently Padgettmet the 60-days-work-for-a-signatory-contractor-within-2-years requirement for registration on the "A" list; and thatupon his reporting to the hiring hall the morning ofSeptember 27, Padgett's name was added to the bottom ofthe "A" list and he was immediately referred to Dooley's.The job referral slip shows he was requested by name.Berryman's work record on file in Respondent's hiring hallshows that at the time of his dispatch from the "A" list onSeptember 24, he had not worked the required 60 dayswithin the past 2 years entitling him to registration on the"A" list, thus tending to support the General Counsel'scontention that the dispatch and hiring hall procedures arenot uniformly applied to all registrants. In this regard, theGeneral Counsel points to the case of Antonio Calles, whohad worked but I day within the prior 2 years for asignatory employer, yet whose name was retained on the"A" list for an undisclosed period of time, ostensiblybecause he had filed an action with the EEOC to preventits removal and one of Respondent's attorneys had advisedthe Union against removal of his name from the "A" list. Itwas removed, however, on December i, 1976. Thus, whileCalles' name appears to have been improperly retained onthe "A" list, it is clear that Respondent sought to remove itand its retention was obviously due to the pending EEOCaction. Accordingly, I attach it no significance insofar asshowing an unlawful hiring hall practice. Remaining,however, is the fact that Berryman, although clearly noteligible for "A" list registration, was retained in acomparatively high position on the "A" list, within the top20 percent, and even though not qualified, was therecipient of the Dooley referral. The fact that Lawrencethen failed to refer anyone else from the "A" list to theDooley job lends itself to the presumption that heexhausted the "A" list, and that Matuszak, present in thehiring hall and known by Respondent to be qualified forthe job and to head the "B" list, should have been referred.Given the fact that it was Lawrence's job to fill referralrequests, that work was slow in August and September andas a consequence there were a lot of men listed on the out-of-work list, I cannot accept as credible his testimonialexcuses for failing to make a further effort, that the mattereither slipped his mind or that it "might" have slipped hismind. Given the hostility exhibited toward Matuszak byRespondent's agents, I conclude the failure to refer him toDooley's job was discriminatory and in violation of Section8(b)(2) and (1)(A) of the Act. Local No. 174, Teamsters,supra; Local No. 121, Plumbers, supra; Local No. 751,Ironworkers, supra.(d) Paragraph 14(a) of the complaint alleges that since onor about August 1, Respondent has refused to permitMatuszak to register on the "A" list, allegedly because hehadn't been employed for at least 60 days by a signatoryit Miranda Fuel Company, Inc., 140 NLRB 181 (1962), enforcementdenied 326 F.2d 172 (C.A. 2, 1963)contractor, while permitting others who lacked the 60-dayemployment requirement to so register.Matuszak's removal from the "A" list on September 12,1974, is not subject to attack in this proceeding. BryanManufacturing, supra. Hence, for the purposes of this case,he was properly registered on the "B" list on April 26, 1976,the 10(b) cutoff date. It has not been shown that he hasworked the contractually required 60 days for a signatoryemployer within the past 2 years which would entitle himto "A" list registration within the 10(b) period, nor has itbeen shown he was entitled to "A" list registration at thetime of the hearing herein unless by virtue of loss ofemployment opportunities due to Respondent's discrimi-nation against him as found herein.The General Counsel appears to argue in his brief,however, that the presence on the "A" list of Berryman andCalles and the dispatch of Padgett show that individuals ormembers not formerly employed for a period of at least 60days by a signatory contractor were permitted to registeron the "A" list. While the evidence indeed shows thatBerryman was not eligible for "A" list registration at thetime he was referred to Dooley's, this indicates only thathis name was not removed from the list in accordance withthe hiring hall procedures, not that he was permitted toregister when he was not qualified as alleged in thecomplaint. The same principle applies to Calles. Moreover,steps were taken to remove the latter's name from the "A"list. Insofar as Padgett's case is concerned, the partiesstipulated he had worked for a signatory employer fromSeptember 1974 through September 1975. Whether or nothe was on withdrawal on September 27 is of no impor-tance. Having fulfilled the requirement for "A" listregistration, he was entitled to "A" list registration, was soregistered, and was referred in accordance with a specificrequest from Dooley's on that date. Therefore, I recom-mend dismissal of this allegation. Hence, Matuszak'splacement on the appropriate registration list should bedetermined at the compliance stage of this proceeding asset forth in the remedy section hereafter.Citing the Miranda doctrine," the General Counselcontends all of the foregoing conduct directed againstMatuszak was for arbitrary, capricious and invidiousreasons, thereby violating Respondent's duty of fairrepresentation. As the Supreme Court stated in Vaca v.Sipes, 386 U.S. 171, 177, 190 (1967), "It is now wellestablished that, as the exclusive bargaining representativeof the employees ...the Union [has] a statutory dutyfairly to represent all of those employees," this duty"includes a statutory obligation to serve the interests of allmembers without hostility or discrimination toward any, toexercise its discretion with complete good faith andhonesty, and to avoid arbitrary conduct .... A breach ofthe statutory duty of fair representation occurs only when aunion's conduct toward a member of the collectivebargaining unit is arbitrary, discriminatory or in badfaith." I find that Respondent has failed to accordMatuszak the fair and impartial treatment to which he andall other members and applicants for employment arelawfully entitled. Accordingly, I further find that Respon-515 DECISIONS OF NATIONAL LABOR RELATIONS BOARDdent's agents failed to fulfill the Union's statutory duty offair representation when, for arbitrary, capricious, andinvidious reasons, it failed and refused to refer Matuszak tothe jobs outlined above, which conduct violates Section8(b)(l)(A) and (2) of the Act.V. THE EFFECT OF THE UNFAIR LABOR PRACTICESUPON COMMERCEThe activities of Respondent set forth in section IV,above, occurring in connection with the operations ofArizona Chapter, Associated General Contractors; Associ-ated General Contractors, Arizona Building Chapter;Dooley's Building Materials Co. a/k/a Dooley's BlockCompany; and V. O. Contracting Co., as described insection I, above, have a close, intimate, and substantialrelationship to trade, traffic, and commerce among theseveral States and tend to lead to labor disputes burdeningand obstructing commerce and the free flow of commerce.Vl. THE REMEDYHaving found that Respondent has engaged in unfairlabor practices, I shall recommend that it cease and desisttherefrom and take certain affirmative action designed toeffectuate the policies of the Act.It having been found that Respondent discriminatedagainst Matuszak by refusing to refer him to jobs onAugust 23, September 15, and September 24, it will berecommended that Respondent be required to makeMatuszak whole for any loss of earnings he suffered byreason of the discrimination against him, by paying to hima sum of money equal to the wages he would have earnedon and after August 23, absent such discrimination, less hisnet earnings elsewhere during said period. Such loss ofearnings, with interest thereon at the rate of 6 percent perannum, shall be computed in the manner set forth in F. W.Woolworth Company, 90 NLRB 289, and Isis Plumbing &Heating Co., 138 NLRB 716 (1962).It is further recommended that Matuszak be credited, forthe purposes of placement on the "A" list, with those dayshe would have worked for signatory employers but forRespondent's discrimination against him as found herein,and that Respondent notify Matuszak in writing that use ofthe Union's referral system will be available to him on anequal and nondiscriminatory basis with other employeesand applicants.It is also recommended that Respondent make availableto the Board, on request, all hiring hall and other records tofacilitate checking the amount of backpay due.In view of the nature of Respondent's unfair laborpractices found herein, I shall recommend that Respondentcease and desist from infringing in any other manner onthe rights of employees or applicants for employmentguaranteed by Section 7 of the Act. As the Board held inLocal No. 78, United Brotherhood of Carpenters and Joinersof America, AFL-CIO (Murray Walter, Inc.), 223 NLRB733 (1976), "A 'broad' order is appropriate in situationssuch as this where Respondent's unfair labor practice is12 In the event no exceptions are filed as provided by Sec. 102.46 of theRules and Regulations of the National Labor Relations Board. the findings.conclusions, and recommended Order herein shall, as provided in Secserious in nature and strikes at the very heart of the rightsintended to be protected by the Act. N.L.R.B. v. EntwistleMfg. Co., 120 F.2d 532, 536 (C.A. 4, 1941)." See also LocalUnion No. 77 of International Brotherhood of Painters andAllied Trades, AFL-CIO (Colorite, Inc.), 222 NLRB 607(1976).Upon the basis of the foregoing findings of fact, and theentire record in this proceeding, I make the following:CONCLUSIONS OF LAWI. Arizona Chapter, Associated General Contractors;Associated General Contractors, Arizona Building Ctap-ter; Dooley's Building Materials Co. a/k/a Dooley's BlockCompany; and V. O. Contracting Co., each is an employerengaged in commerce within the meaning of Section 2(6)and (7) of the Act.2. Construction, Building Materials & MiscellaneousDrivers, Local No. 83, affiliated with the InternationalBrotherhood of Teamsters, Chauffeurs, Warehousemenand Helpers of America, is a labor organization within themeaning of Section 2(5) of the Act.3. By failing and refusing to refer Matuszak foremployment with Anderson & Burke, V. O. ContractingCompany and Dooley's Building Materials Co. a/k/aDooley's Block Company, thereby causing said employersto discriminate against Matuszak in violation of Section8(a)(3) of the Act, Respondent has engaged in and isengaging in unfair labor practices affecting commercewithin the meaning of Section 8(b)(l)(A) and (2) of the Act.4. The aforesaid unfair labor practices are unfair laborpractices affecting commerce within the meaning ofSection 2(6) and (7) of the Act.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDER 12The Respondent, Construction, Building Materials &Miscellaneous Drivers, Local No. 83, affiliated with theInternational Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, Phoenix, Arizona,its officers, agents, and representatives, shall:I. Cease and desist from:(a) Discriminating against Stanley J. Matuszak, or anyother member of Respondent, in the matter of referral tojobs because Matuszak, or any other member of Respon-dent, has engaged in concerted activity protected bySection 7 of the National Labor Relations Act, including,but not limited to, the filing of charges with the NationalLabor Relations Board, or protesting to the members, tothe joint council and to the International Union with whichRespondent is affiliated, regarding Respondent's practicesover the handling of complaints by Respondent's members.(b) In an unfair and/or discriminatory manner maintain-ing, enforcing, or otherwise giving effect to an exclusivehiring arrangement or practice with Arizona Chapter,Associated General Contractors; Associated General102.48 of the Rules and Regulations, be adopted by the Board and becomeits findings, conclusions, and Order, and all objections thereto shall bedeemed waived for all purposes.516 CONSTRUCTION, BLDG. MATERIALS, LOCAL 83Contractors, Arizona Building Chapter; Dooley's BuildingMaterials Co. a/k/a Dooley's Block Company; and V. O.Contracting Co.(c) In any other manner restraining or coercing employ-ees or applicants for employment in the exercise of therights guaranteed them by Section 7 of the Act.2. Take the following affirmative action designed andfound necessary to effectuate the policies of the Act:(a) Make whole Stanley J. Matuszak for any loss ofearnings suffered by him since August 23, by reason ofRespondent's discrimination against him as is hereinfound, less his net earnings in that period, in the manner setforth in the section hereof entitled "The Remedy."(b) Credit Matuszak for the purposes of placement on the"A" referral list with those days he would have worked forsignatory employers on and after August 23, but forRespondent's discrimination against him.(c) Operate Respondent's exclusive hiring hall andreferral system in a nondiscriminatory manner.13 In the event that this Order is enforced by a Judgment of a UnitedStates Court of Appeals, the words in the notice reading "Posted by Orderof the National Labor Relations Board" shall read "Posted Pursuant to a(d) Post at its business office and meeting place or placescopies of the attached notice marked "Appendix."3Copies of said notice, on forms provided by the RegionalDirector for Region 28, after being signed by an authorizedrepresentative, shall be posted by Respondent immediatelyupon receipt thereof and be maintained by it for 60consecutive days thereafter, in conspicuous places, includ-ing all places where notices to it- members are customarilyposted. Reasonable steps shall be taken to ensure that saidnotices are not altered, defaced, or covered by any othermaterial.(e) Notify the Regional Director for Region 28, inwriting, within 20 days from the date of this Order, whatsteps Respondent has taken to comply herewith.IT IS FURTHER RECOMMENDED that the complaint be, andit hereby is, dismissed insofar as it alleges violations of theAct not found herein, specifically paragraph 14(a).Judgment of the United States Court of Appeals Enforcing an Order of theNational Labor Relations Board."517